Order entered October 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01009-CV

                                 TED STAUFFER, Appellant

                                                V.

                               JANE T. NICHOLSON, Appellee

                          On Appeal from the Collin County Probate
                                    Collin County, Texas
                            Trial Court Cause No. PB1-0842-2012

                                            ORDER
       We GRANT appellee’s October 23, 2013 unopposed motion for an extension of time to

file a brief. Appellee shall file her brief on or before November 15, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE